Citation Nr: 0002903	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right pulmonary 
lower lobe granuloma, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966 and from November 1990 to April 1991.  He also served on 
active duty for training with the Army National Guard between 
October 31, 1982 and May 20, 1992.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) regional office in San 
Juan, Puerto Rico (RO).

The issue of entitlement to service connection for a skin 
disorder is addressed in the remand portion of this decision.


FINDING OF FACT

There is no medical evidence showing a nexus between the 
veteran's currently diagnosed right pulmonary lower lobe 
granuloma and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
pulmonary lower lobe granuloma, to include as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well grounded claim.  
If he has not presented a well grounded claim, his appeal 
must fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  In order to establish a well grounded 
claim for service connection, the following three elements 
must be satisfied:  1) the existence of a current disability; 
2) the existence of a disease or injury in service, and 3) a 
relationship or nexus between the current disability and a 
disease contracted or an injury sustained in service.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) (West 1991) and 38 C.F.R. § 3.317 (1999) for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of : (1) active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness. 
VAOPGCPREC 4-99 (May 3, 1999).

The veteran contends and testified at his personal hearing 
before the RO in July 1997, that he experienced pain in the 
low back and shortness of breath if he does any type of 
strenuous exercise.  He further contends that he has a lung 
disorder related to his active service.  However, he is 
advised that where the determinative issues involve questions 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy, 1 Vet. App. at 81.  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit, 5 Vet. App. at 95; 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, the 
veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claim for service connection.

Quadrennial examinations conducted for the Army National 
Guard in May 1980, July 1984, and August 1988 were completely 
normal.  Chest x-rays had been negative.  A chest x-ray 
obtained during a January 1988 private hospitalization noted 
an apparent area of increased density projecting in the right 
lower lobe which appeared to be secondary to a confluence of 
shadows.  The veteran's service medical records for his 
period of active duty service from November 1990 to April 
1991 are negative for any lung complaints or findings.  The 
examination conducted at the time from his separation from 
active duty in March 1991 was completely negative for any 
lung complaints.  An October 1991 chest x-ray was negative 
for any abnormalities.

Between January and February 1993, the veteran was admitted 
for the treatment of an unrelated condition when a chest x-
ray showed a one centimeter, faintly opacified, granuloma 
involving the right lower lobe that produced no symptoms.  
Subsequent x-rays continued to show this density.  In June 
1993, it was commented that the veteran was asymptomatic and 
that the nodule was persistent without any change in size or 
consistency.  A general medical examination conducted by VA 
in July 1993 noted the granuloma and found that his chest was 
clear to auscultation and percussion.  The diagnoses included 
right pulmonary lower lobe granuloma.

A VA examination conducted in February 1998, noted a history 
of smoking.  There was no evidence of fever, weight loss, or 
hemoptysis.  Decreased breath sounds on the left were shown, 
but there was no indication of cor pulmonale.  There was also 
no suggestion of hypertrophy or pulmonary hypertension.  
Residuals of a pulmonary embolism or respiratory failure were 
not present.  A nodule was indicated on x-ray.  A Thallium 
scan failed to reveal any abnormalities and a bronchoscopy 
was negative.  A thoracotomy was negative for any 
malignancies.  The veteran was referred to multiple services, 
to include pulmonary, cardiology, infectious diseases, 
surgery, bacteriology, and nuclear imaging.  The VA examiner 
concluded that the etiology of the right pulmonary lower lobe 
granuloma was unknown.  A pulmonary function test was 
performed in March 1998; this found mild obstructive airway 
disease, which was not responsive to bronchodilators and 
moderate air trapping.  Metabolic acidosis and respiratory 
alkalosis were present.  

The veteran's currently diagnosed right pulmonary lower lobe 
granuloma was not shown in service and was not found until a 
1993 hospitalization for an unrelated condition.  Thus, the 
existence of a disease or injury in service has not been 
established.  Moreover, there is no evidence of a nexus 
relating the veteran's right pulmonary lower lobe granuloma 
to his periods of service.  Accordingly, the claim of 
entitlement to service connection for right pulmonary lower 
lobe granuloma is not well grounded. 

The veteran contends that he has a lung disorder due to an 
undiagnosed illness that was caused by exposure to chemicals 
or other agents during service in the Persian Gulf.  However, 
the legislation requires that a veteran suffer from a 
disability due to an "undiagnosed illness."  See 38 C.F.R. 
§ 3.317.  In this case, the veteran does not have a 
disability due to an undiagnosed illness; rather, a diagnoses 
of right pulmonary lower lobe granuloma has been provided.  
Thus, this section is not for application in this instance 
since a diagnosis has been made.


ORDER

Service connection for a right pulmonary lower lobe granuloma 
is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

The RO denied the veteran's claim of entitlement to service 
connection for a skin disorder, as generalized dermatitis and 
folliculitis was shown to preexist military service.  The 
Board notes that the veteran's service separation examination 
conducted in March 1991, found recurrent acneform eruptions 
that were attributed to exposure to Agent Orange.  The 
veteran's Department of Defense Form 214 reveals that the 
veteran served in Vietnam during his first period of active 
duty from 1964 to 1966.  However, there is no record in the 
claims file that the service medical records for this period 
of service were requested or obtained.  

Prior to rendering a final decision as to whether the 
veteran's claim for entitlement to service connection is 
well-grounded, the VA has a responsibility to obtain all 
service medical records which are highly likely to be 
pertinent to the issue of service connection.  See Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir. 1999).  This responsibility 
is heightened when the putative records are in the control of 
a governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  "The only 
way to adjudicate a veteran's claim properly and fairly is to 
obtain all pertinent records."  Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); cf. Simington v. Brown, 9 Vet. 
App. 334, 335 (1996) (per curiam order); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In view of the foregoing, the matter is remanded for the 
following action:

1.  The RO should attempt to secure the 
veteran's service medical records for his 
period of active military duty from 1964 
to 1966.  All efforts to obtain these 
records should be documented in the 
veteran's claims files.

2.  If the VA is unable to obtain 
pertinent service medical records, the RO 
should notify the veteran of such, so 
that the veteran may independently 
attempt to obtain the service medical 
records or submit alternative evidence.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

